Title: To James Madison from William Lyman (Abstract), 5 March 1805
From: Lyman, William
To: Madison, James


5 March 1805, New York. “I have delayed to acknowledge the Receipt of the Dispatches and Instructions from the Department of State under date of the 14th January last and also Those therein refered to of the 28th following  Untill I might be able to acquaint you of the probable Time of my Departure for the Place of distinati[o]n. The Rigours of Winter However and the consequent Suspension or Interrupti[o]n of business have been such that I have found it impossible to Obtain a convenient Passage therefore before this time. I have now engaged a passage in the Ship Romulus of this Port and bound hence direct to London—Clark. master. The Ship will probably sail by the 15th instant When I shall hope to have the Honor of any other or further Instructions and dispatches which may [be] deemed proper.”
